FILE COPY



 Cathy GiddingsAppellant/s




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 18, 2015

                                      No. 04-15-00102-CV

                                       Cathy GIDDINGS,
                                           Appellant

                                                v.

                                     Ralph CURTIS M.D.,
                                           Appellee

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-CI-06825
                        Honorable John D. Gabriel, Jr., Judge Presiding

                                         ORDER

        On May 13, 2015, this court issued an order requiring Appellant show cause within ten
days as to why this appeal should not be dismissed for want of prosecution. About the same
time, Appellant filed a letter with this court explaining her allegations against Appellee in the
underlying case. To the extent that Appellant intended this letter to be her brief, it is STRICKEN
and a brief in compliance with the Texas Rules of Appellate Procedure must be filed by May 26,
2015 or this appeal will be dismissed for want of prosecution. Appellant is further instructed to
ensure that any factual statements in the brief are supported by record references and that the
brief contains a clear and concise argument for the contentions made, with appropriate citations
to the record. If the amended brief does not correct the violations, we may strike the brief and
prohibit Appellant from filing another. See TEX. R. APP. P. 38.9. poa


                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of May, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court